ACCEPTED
                                                                                          12-14-00309-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     4/10/2015 3:53:27 PM
                                                                                             CATHY LUSK
                                                                                                   CLERK
                                  12-14-00309-CR

JOLLY NEELY                               §    IN THE COURT OF APPEALS

VB.                                       I                       FILED IN
                                               12th JUDICIAL DISTRICT
                                                                  12th COURT OF APPEALS
STATE OF TEXAS                             ~   TYLER, TEXAS            TYLER, TEXAS
                                                                  4/10/2015 3:53:27 PM
                                                                       CATHY S. LUSK
                             MOTION TO WITHDRAW                            Clerk

TO THE HONORABLE JUDGE OF SAID COURT:
      Now comes James Huggler, Counsel for the Appellant, in the above styled and
numbered causes, and would show the Court as follows:


                       I. Factual and Procedural Background
      Counsel was appointed to serve as appellate counsel in these matters on October
27, 2014. The Brief of the Appellant is due on AprillO, 2015.


                             II. Grounds for Withdrawal
      Counsel has reviewed the Clerk's Record and the Court Reporter's Record in
these cases. Following a professional evaluation of the record, it is Counsel's opinion
that there is no valid issue to present to this Court, and that the record contains no
reversible error or jurisdictional defects. Counsel has filed an Appellant's Brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Finding no valid issue to
present to the Court, Counsel seeks to withdraw.
      Counsel has sent Appellant explaining his rights, and the ability to pursue his
own appeal, and a motion to obtain the record if he desires to do so in this matter, and
attaches a copy of that letter as Exhibit A to this Motion.




                                      Page 1 of 4
                               III. Prayer for Relief
     Counsel requests that he be allowed to withdraw, and for other such relief as the
Court may deem appropriate.




                                      Respectfully submitted,

                                      Law Office of James W. Huggler, Jr.
                                      100 E. Ferguson, Suite 805
                                      Tyler, Texas 75702
                                      Tel: (903) 593·2400
                                      Fax: (903) 593·3830


                                      By: /S/ James W. Huggler. Jr.
                                         James Huggler
                                         State Bar No. 00795437
                                         Attorney for Appellant




                                    Page 2 of 4
                         CERTIFICATE OF SERVICE
      This is to certify that a copy of the foregoing Motion has been delivered to
Michael West, Counsel for the State, and the Appellant, Jolly Neely, at the
addresses listed below on this the lOth day of April, 2015 by hand delivery or
regular mail or the State of Texas electronic filing system. Counsel also certified
that he has provided Jolly Neely, a motion to obtain the record if he so chooses.


                                       IS/ James W. Huggler. Jr.
                                      James Huggler


Michael West                                      Jolly Neely
Smith County District Attorney's Office           TDCJ #01967101
100 North Broadway, 4th Floor                     Byrd Unit
Tyler, Texas 75702                                21 FM247
                                                  Huntsville, Texas 77320




                                    Page 3 of 4
     Exhibit A


Letter to J oily Neely




        Page4of 4
                                          JAMES Wo HUGGLER, JRo
Board Certified in Criminal Law                                     ATIORNEY AT LAW
Board Certified in Criminal Appellate Law                                                            Texas Board of legal Specialization


         AprillO, 2015

         Jolly Neely
         TDCJ #01967101
         Byrd Unit
         21 FM 247
         Huntsville, Texas 77320

         RE:        Jolly Neely v. State
                    Appeal Number: 12-14,.00309-CR
                    Trial Number: 007-04 79-14

         Dear Mr. Neely,

         I am sending you a copy of the Appellant's Brief and a Motion to Withdraw that I have filed with
         the Twelfth Court of Appeals in this matter. I have thoroughly reviewed the record, and have found
         no reversible error or jurisdictional defect in these cases. However, you may choose to file a Brief
         of your own in these matters. I am also sending you a motion to obtain access to the record for your
         use. If you desire to file your own brief in the case, please sign the motion to allow access to the
         record, and return it to me immediately and I will make the necessary copies and file the document
         for you. If you have any questions, please feel free to contact me.




         Enclosures:            Appellant's Brief
                                Motion to Withdraw
                                Appellant's Motion to Obtain Record

         C:ldata\Corcl User Filcs\Ciicnts\APPEALS\Nccly, Jolly Occ\Ciicni.Bricf.wpd




                                  First Place Building • 100 East Ferguson, Suite 805 • Tyler,Texas 75702
                                       903-593-2400 • www.jameshugglerlaw.com • Fax 903-593-3830